NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVINDER SINGH,                                 No.    18-70694

                Petitioner,                     Agency No. A070-642-168

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Davinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We dismiss the petition for review.

      We lack jurisdiction to review the BIA’s discretionary decision not to reopen



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings sua sponte, where Singh’s contentions do not amount to colorable

constitutional claims or questions of law. See Bonilla v. Lynch, 840 F.3d 575, 588

(9th Cir. 2016) (jurisdiction to review BIA decisions denying sua sponte reopening

is limited to reviewing the reasoning behind the decisions for legal or

constitutional error); see also Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th

Cir. 2005) (“To be colorable in this context, . . . the claim must have some possible

validity.” (citation and internal quotation marks omitted)); Najmabadi v. Holder,

597 F.3d 983, 990 (9th Cir. 2010) (BIA is only required to “announce its decision

in terms sufficient to enable” review).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   18-70694